DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Continuation Application filed on 10/29/2019.

The IDS's filed on 10/29/2019 and 01/21/2020 have been considered.
The information disclosure statement filed 01/21/2020 containing a listing of co-owned applications fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it fails to at least having: 1. A column that provides a blank space next to each citation for the examiner’s initials when the examiner considers the cited document; and 2. A heading on the listing that clearly indicates that the list is an Information Disclosure Statement. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-2 and 4-17 of U.S. Patent 10,509,573 contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
Claim 1 of the ‘573 patent corresponds to claim 1 of the ‘746 application.  Lines 3-21 of the ‘573 patent correspond to lines 3-17 of claim 1 of the ‘746 application.  Claim 1 of the ‘573 patent sets forth in line 3 a “client device” while the present application sets forth the broader limitation of a “device”.  Claim 1 of the ‘573 patent also includes further limitations in lines 22-30, and therefore overall claim 1 of the ‘573 patent is narrower than claim 1 of the ‘746 application.  While the preambles are different, they set forth an intended use of the system and do not amount to a patentable difference.

Claim 3 corresponds to claim 2 of the ‘573 patent.
Claims 4-5 corresponds to claims 4-5, respectively, of the ‘573 patent.
Claim 6 corresponds to claim 1, lines 22-25, of the ‘573 patent.
Claims 7-10 correspond to claims 6-9 of the ‘573 patent.

Claim 10 of the ‘573 patent corresponds to 11 of the ‘746 application.  Lines 3-12 and 17-23 of the ‘573 patent correspond to lines 3-15 of claim 11 of the ‘746 application.  Claim 10 of the ‘573 patent also includes further limitations, and therefore overall claim 10 of the ‘573 patent is narrower than claim 11 of the ‘746 application.  While the preambles are different, they set forth an intended use of the method and do not amount to a patentable difference.
Claim 12 corresponds to claim 10, lines 24-30 of the ‘573 patent.
Claim 13 corresponds to claim 11 of the ‘573 patent.
Claim 14 corresponds to claim 10, lines 13-16, of the ‘573 patent.
Claims 15-20 corresponds to claims 12-17 of the ‘573 patent.
As such claims 1-2 and 4-17 of U.S. Patent 10,509,573 contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR 

Claims 1-2 and 4-17 of U.S. Patent 9,983,936 contains every element of claims 1-5, 7-13, and 15-20 of the instant application and as such anticipates claims 1-5, 7-13, and 15-20 of the instant application.
Claim 1 of the ‘936 patent corresponds to claim 1 of the ‘746 application.  Lines 3-11 and 20-36 of the ‘936 patent correspond to lines 3-17 of claim 1 of the ‘746 application.  Claim 1 of the ‘936 patent sets forth in line 3 a “client device” while the present application sets forth the broader limitation of a “device”.  Claim 1 of the ‘936 patent also includes further limitations, and therefore overall claim 1 of the ‘936 patent is narrower than claim 1 of the ‘746 application.  While the preambles are different, they set forth an intended use of the system and do not amount to a patentable difference.
Claim 2 corresponds to claim 1, lines 41-44, of the ‘936 patent.
Claim 3 corresponds to claim 2 of the ‘936 patent.
Claims 4-5 corresponds to claims 4-5, respectively, of the ‘936 patent.
Claims 7-10 correspond to claims 6-9 of the ‘936 patent.
Claim 10 of the ‘936 patent corresponds to claim 11 of the ‘746 application.  Lines 9-32 of the ‘936 patent correspond to lines 3-15 of claim 1 of the ‘746 application.  Claim 10 of the ‘936 patent also includes further limitations, and therefore overall claim 10 of the ‘936 patent is narrower than claim 11 of the ‘746 application.  While the preambles are different, they set forth an intended use of the method and do not amount to a patentable difference.
Claim 12 corresponds to claim 10, lines 33-34 and 38-42 of the ‘936 patent.

Claims 15-20 corresponds to claims 12-17 of the ‘936 patent.
As such claims 1-2 and 4-17 of U.S. Patent 9,983,936 contains every element of claims 1-5, 7-13, and 15-20 of the instant application and as such anticipates claims 1-5, 7-13, and 15-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 9, 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
As per claims 6 and 14, the specification of the current invention does not provide teaching for the limitation “responsive to a determination that changes to the virtual hard disk are not reflected in the change block bitmap file, invalidate the change block bitmap file and perform a full backup of the VM.” Paragraph 0229 only discloses “In such a situation, the respective hypervisor 227 may invalidate all changes to the change block bitmap file (e.g., wipe the change block bitmap file clean) and start over”.
The specification does not disclose “in such situation, invalidate the change block bitmap file and perform a full backup of the VM”. Furthermore, the invalidation step in paragraph 0229 is relating to a condition where “the second hypervisor 227 may not have a driver 228” and “if the VM 225 is migrated back to the first hypervisor 227 or to a third hypervisor 227, the respective hypervisor 227 may recognize that the virtual hard disk file was updated and the change block bitmap file was not” then “the respective hypervisor 227 may invalidate all changes to the change block bitmap file”. The currently claimed invention is not directing to this embodiment.
All dependent claims 8, 9, and 10 are rejected as having the same deficiencies as the claim they depend from.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Austruy et al. (US Pub. 2009/0240904) in view of Stringham (US Patent 8,200,637) and further in view of Vaghani et al. (US Pub. 2010/0186014).
As per claims 1 and 11, Austruy et al. disclose a system configured to track modified data sectors of a virtual hard disk, the system comprising: 
a device comprising one or more processors (See Fig. 1, computer system 7000 inherently comprises one or more processors), wherein the one or more processors are configured to: 
execute a virtual machine (VM) (See Fig. 1, item 103) using a hypervisor (See Fig. 1, VMM1), wherein: 
See paragraph 0018, wherein the virtual disk 101 stores blocks of data file and bitmap files 109, 111, and 115), 
a driver (See Fig. 2, item 108) under control of the hypervisor;
intercept, by the driver, a first write operation generated by the VM to store data in a first sector (See paragraph 0016, wherein whenever a block is accessed and modified the virtualization component tracks the change and maintains modification bitmap of block that is written); 
determine, by the driver, an identity of the first sector based on the first intercepted write operation (See paragraph 0016, wherein in order to access the data at the virtual disk it has to identify the data location for the block to be read and written); 
determine, by the driver, an entry in the change block bitmap file that corresponds with the first sector (See paragraph 0017, wherein it is determining based on the bitmap file whether corresponding block has been modified); and 
modify, by the driver, the entry in the change block bitmap file to indicate that data in the first sector has changed. See paragraph 0017, wherein the corresponding bit is update to indicate the data in the block has changed.
Austruy et al. do not particularly disclose the disk is sector accessible.
Stringham discloses that each block may be stored in respective sector of the disk drive such that the blocks are ordered according to the order of the disk drive sectors.  See col. 7, lines 39-49.
Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to recognize that is user design 
Austruy and Stringham do not particularly disclose the system of claim 15, wherein the hypervisor comprises an I/O stack, and wherein the I/O stack comprises the driver.
Vaghani et al. disclose a hypervisor (See Fig. 2, item 208) comprises an I/O stack (See Fig. 2, wherein the I/O stack having components 228-236), and wherein the I/O stack comprises a driver module (See Fig. 2, item 236).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Austruy et al. to include the teaching of Vaghani et al. in order to arrive at the current invention. The motivation of doing so is to fully utilize the flexibility the hypervisor of Vaghani et al. in virtual machine environment to allow multiple guest operating systems to access the physical layer using logical to physical translation manager of the I/O stack.

As per claims 2 and 12, Austruy et al. disclose the system of Claim 1, further configured to use the change block bitmap file to perform an incremental backup of the VM. See paragraph 0025, wherein tracking the modified blocks by the block bitmap file, an incremental backup procedure can be efficiently executed.

As per claims 3 and 13, Austruy et al. disclose the system of Claim 1, further configured to: parse the change block bitmap file; identify each entry in the change block bitmap file that indicates that data in a sector associated with a respective entry  See paragraph 0023, wherein the synchronization manager reads the bitmap file to identify the change block of the corresponding block in a sector.  Once the block is identified, it reads the data and transfer data from the source copy of virtual disk to the target copy of virtual disk.

As per claims 4 and 16. The system of Claim 1, wherein the virtual hard disk file and the change block bitmap file are stored in a volume of the VM. See paragraph 0018, wherein the volume of the VM is the virtual disk which stores all information of the VM including all the files and file system relating to the operation of the VM.

As per claims 7 and 18, Austruy et al. disclose the system of Claim 1, wherein the change block bitmap file is associated with a first period of time. See paragraph 0024, wherein there is a modification bitmap 109 for each partition.  The creation of bitmap always has to be associated with a point in time.

As per claim 15. The method of Claim 11, further comprising modifying the entry in the change block bitmap file from a logical 0 to a logical 1 to indicate that data in the first sector has changed. See paragraph 0017, lines 1-9.

As per claim 19, Austruy et al. disclose the system of Claim 11, wherein the driver is further configured to generate a second change block bitmap file and store the  See paragraph 0024, wherein there is modification bitmap for each partition, therefore the time which another modification bitmap and another partition are created and modified is associated with a different point in time.

As per claim 20, Austruy et al. disclose the system of Claim 19, further configured to gather data for use in performance of a second incremental backup at a time after the incremental backup based on the second change block bitmap file. See paragraphs 0018-019, wherein data is obtained to build a master bitmap based on the changes of other bitmap files.

Austruy et al. do not particularly disclose that the second period of time is after the first period of time.
However, one of ordinary skill in the art would have been readily recognize that there are only three finite different time periods between two events that are same time, before, or after each other.  Therefore, under KSR rationale, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to recognize the finite number of time differences between the two events to arrive at the concept that one bitmap file is associated with a point in time that is after another point in time.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Austruy et al., Stringham,  Vaghani et al., and further in view of Starks et al. (US Pub. 2012/0278799)
As per claims 5 and 17, Austruy et al. disclose the system of Claim 1, wherein the driver is further configured to: intercept an access operation generated by the VM to open the virtual hard disk file; and begin monitoring the virtual hard disk file in response to intercepting the open operation. See paragraph 0016, wherein all accesses to the virtual disk by the user or an application which a file stored in the disk and being monitored by the synchronization manager and if any block is modified due to the accessing will be marked for synchronization.
Austruy et al. do not particularly disclose the access operation comprises of open operation.
Starks et al. disclose opening a file in virtual disk. See paragraph 0003.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to recognize that by accessing a file in the virtual disk can include opening the file as disclosed by Starks et al. before making the modification to the file. The motivation of doing so is to allow the user to view the content of the file and change the content of the file as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh D Vo/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139